DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The IDS filed on 02/17/2021 has been considered.

Response to Amendment
3.	This office action is in response to Amendment filed on 0217/2021.
Claims 1 and 8 have been amended;
Claims 7, 10 and 13 – 20 have been cancelled;
Claims 21 – 30 have been added;
Claims 1 – 6, 8, 9, 11, 12 and 21 – 30 are presented for examination.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An Examiner-Initiated Interview with Applicants’ counsel, Vanessa L. Yazicigil (Reg. 69,099), was conducted on March 22, 2021,  to discuss the scope of the newly added claims against to a newly available reference (Hieda, US 2018/0286921 A1) which would be qualified as prior art for potential rejection. As a result, Applicant’s counsel has authorized for an Examiner’s amendment as follows:
--21. (Amended) A non-volatile memory die comprising:

an oxidation barrier on a side wall and on a bottom of a trench between adjacent memory tiles;
the trench between adjacent memory tiles includes tapered side walls; and
a dielectric fill in the trench and over the oxidation barrier.--
Allowable Subject Matter
5.	Claims 1 – 6, 8, 9, 11, 12 and 21 – 30 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: Claims 1 – 6, 8, 9, 11, 12 and 21 – 30 are allowable over the prior art of record because the prior art, particularly, Fatini et al. (US 2019/0088873 A1) or Radaelli et al. (US 2018/0286921 A1) discloses the claimed invention (see the NFR mailed on 11/17/2020); however, none of the prior art whether taken singularly or in combination, especially when these limitations are considered within the specific combination claimed, to teach: the trench between adjacent memory tiles includes tapered side walls as recited in the independent claims 1 and 21
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG K TRAN whose telephone number is (571)272-1797.  The examiner can normally be reached on 7.00AM - 5.00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG K TRAN/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        


   March 22, 2021